Rugg, C. J.
This is a suit in equity alleging in substance that the female plaintiff, hereafter referred to as the plaintiff, was an heir at law and a distributee of the estates of her deceased father and mother, and as such was entitled to an interest in real estate and personal property; that the defendant conspired with two other persons to procure fraudulently the conveyance to him of her interest in this real estate and the assignment of her share as distributee in the personal property, which together were of the value of $2,500, for the grossly inadequate consideration of $500 in cash and a time note for $300. The case was referred to a master, who found that the plaintiff was owner of the interest in the estates of her father and mother of the value alleged, and that she made conveyance and transfer to the defendant for the price averred. He further found that the defendant did not conspire with the persons alleged to procure the deed and assignment from the plaintiff, but that both were executed for a valuable consideration and were obtained by the defendant without fraud or conspiracy. This finding rendered immaterial all the other allegations of the plaintiff’s bill. If those acting as counsel for the plaintiff were faithless or betrayed her interests, she cannot hold the defendant responsible therefor, who was not a participant in any fraud or conspiracy and was innocent of any wrong to the plaintiff.
The whole issue presented by the record was one of fact. The master found the essential facts in favor of the defendant. That finding must be accepted as final, because there is no report of the evidence.
The plaintiff presented eleven “requests for rulings.” These are all requests for findings of fact. No one of them relates to a principle of law. The master’s refusals to find in accordance with these *203requests was only another way of saying that the evidence did not convince him that they were in accordance with the facts. No question of law thereby is involved.
The plaintiff filed a motion to be allowed to amend her bill and to recommit the case to the master for further hearing. Both these motions were addressed under the circumstances here disclosed to the discretion of the court. Their denial manifestly was not an abuse of discretion and presents no question of law.

Decree affirmed with costs.